DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 8-12, 15-17, and 33-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by applicant cited Styrc et al (US PG Pub 2005/0119722).
Regarding claim 1, Styrc teaches a stent graft delivery system (See Figs. 1-8), said delivery system comprising: 
a catheter (13); 
a stent graft (11) (See paragraph [0070] which states the endoluminal prosthesis has a “trellis” (stent) embedded in a “elastomer film” (graft)) including an outer surface arranged on a proximal end portion1 of the catheter (See Figs. 1-5);

wherein the stent graft (11) is compressed by the first and second portion of the fiber (See Figs. 1, 2-5, and 9) in response to tensioning of at least one of the first and second ends of the fiber (See paragraphs [0053] - [0064]), and wherein disengagement of the release pin from the fiber allows removal of the fiber from the system through the catheter. (See paragraphs [0089]-[0094]).
Regarding claim 2, Styrc further teaches wherein the stent graft (11) includes a trunk portion. (top portion of the stent).
Regarding claim 3, Styrc further teaches a first sheath releasably constraining the stent graft (11) toward a compacted delivery state suitable for endoluminal delivery. (See paragraph [0074]).
Regarding claim 4, Styrc further teaches the first sheath extends about the trunk portion of the stent graft (11). (the sheath as disclosed in paragraph [0074] of Styrc covers the entire stent including the trunk portion).
Regarding claim 5, Styrc further teaches the stent graft (11) includes a leg portion having first and second legs each extending from an end of the trunk portion. (See paragraph [0105] which states “the device may have two endoprosthesis interconnected at one end so as to form a bifurcation.” In such an arrangement, the interconnection would result in to legs extending from a trunk.) 
	Regarding claim 8, Styrc further teaches wherein the stent graft (11) is compressed by the first and second portion of the fiber in response to tensioning of both the first and second ends of the fiber2. (See Fig. 7; paragraphs [0090]-[0094]).
Regarding claim 9, Styrc further teaches the release pin extends through the bend in the fiber. (See Fig. 7; paragraph [0092])
Regarding claim 10, Styrc further teaches wherein displacement of the release pin from the bend in the fiber allows removal of the fiber through the system through the catheter. (See Fig. 7, paragraphs [0084]-[0094])
Regarding claim 11, Styrc further teaches wherein the first and second portions of the fiber extend circumferentially around a proximal portion of the stent graft. (See Figs. 4 & 7; paragraph [0093])
Regarding claim 12, Styrc further teaches wherein the stent graft (11) includes an inner surface defining a lumen (See Fig. 2) and an opposite outer surface. (See Fig. 2).
Regarding claim 15, Styrc further teaches the catheter extends through the stent graft (11) lumen. (See Figs. 1-7).
Regarding claim 16, Styrc further teaches the fiber extends from the catheter inside the stent graft lumen and through a graft portion of the stent graft (11). (See Fig. 1-7; paragraphs [0065] which describe that the fiber may be passed successively inside and outside the trellis (stent) and paragraph [0070] which states the trellis may be imbedded in a flexible leak-proof film such as an elastomer film. This combination of teachings would result in the thread being passed through both the stent and the graft.)
Regarding claim 17, Styrc further teaches the fiber extends from the catheter inside the stent graft (11) lumen and through a stent portion of the stent graft. (See Figs. 1-7; paragraph [0065]).
Regarding claim 34, Styrc further teaches the stent graft (11) includes a first end (15) and a second end (65) (See Figs. 1, 2, and 5; paragraph [0076]) and wherein the fiber (33B) circumferentially extends around the stent graft at a longitudinal position between the first end and the second end of the stent graft. Note that fiber 33B is spaced apart from the second end 65 and is located longitudinally between the first (15) and second (65) ends.
Regarding claim 35, Styrc further teaches the fiber (33B) extends along the outer surface of the stent graft (See Figs. 1, 2, 4, and 5; paragraphs [0065] and [0093]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant cited Styrc et al (US PG Pub 2005/0119722).
Regarding claims 6&7, Styrc teaches the device of claim 5 above but does not explicitly teach a second sheath extending about the leg portion of the stent graft to releasably constrain the stent graft toward the compacted delivery state. Styrc teaches “in order to minimize radial size, a sheath (not shown) is placed around the endoprosthesis 11 prior to insertion” (See paragraph [0074]). Styrc also states that when the endoprosthesis is bifurcated, each of the interconnected branches has its own retaining rod and control filaments. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have the system of Styrc also include a second sheath extending about the leg portion of the stent graft to releasably constrain the stent graft toward the compacted delivery state since Styrc already teaches a sheath is advantageous for further reducing the profile of the device for deliver and also teaches duplicating other structures when the stent is a bifurcated stent. Additionally, doing so would be a mere duplication of a working part of the device. The mere duplication of essential working parts involves only routine skill in the art. The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP §2144.04(VI)(B).
Claims 13 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Styrc et al (US PG Pub 2005/0119722) as applied to claim 12 above, and further in view of applicant cited Uflacker (US Pat No. 5,713,948).
Regarding claims 13 and 14, Styrc teaches the device of claim 12 above but does not explicitly teach the catheter extends along the outer surface of the stent graft or that catheter is 
Uflacker teaches a stent delivery system where the catheter extends along the outer surface of the stent and the catheter is substantially parallel with the longitudinal axis of the stent during delivery and deployment of the stent. (See Fig. 1C).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Styrc with the teachings of Uflacker such that the catheter extends along the outer surface of the stent graft or that catheter is substantially parallel with a longitudinal axis of the stent graft during endoluminal delivery and deployment of the stent graft, since to do so would be a mere reversal of parts. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. See also MPEP §2144.04(VI)(A). Additionally, internal and external catheters are known art equivalent means of deploying a stent. It is noted that applicant’s own specification discloses that having the catheter inside the stent is a variant of having the catheter parallel to the stent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,219,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘925 patent requires an apparatus for delivering a stent graft featuring a catheter, a sheath, a movable element (fiber) .
Claims of the instant application 16/291,188
Corresponding claims of Patent Number 10,219,925
1, 3, 8, 10
1, 28
15
10
1, 2, 3, 4, 5
13
16
17
17
25


Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Styrc does not teach the fiber extends circumferentially around the outer surface of the stent graft. Although this is correct as to fiber 33A which extends through loops at the top of the stent graft, fiber 33B (which is now relied upon) does in fact extend circumferentially around the outer surface of the stent graft as seen in Figs. 1, 2, 4, and 5 and discussed in paragraphs [0065] and [0093]. Additionally, Fiber 33B meets all the other claimed limitations as set forth in the rejection above, and thus the Styrc reference is still applicable.
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.
Applicant has not presented any arguments or evidence regarding the Double Patenting rejections. Additionally, applicant has not filed a terminal disclaimer. As such, the Double Patenting rejections remain in effect.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that applicant has used “proximal” to describe the portion of the device which is placed into the body and “distal” as the location near the operator where the hub is located (See, for example, paragraphs [0003], [0031], [0043]-[0046]. The Styrc reference refers to the inserted portion as the “distal” end, however the Figures clearly show the features arranged in the same manner, namely, the stent being located on the end of the device which is inserted into the body and is farthest from the surgeon. Furthermore, the claims do not currently recite the relative locations of any other structural elements, only that the stent is “arranged on a proximal end of the catheter”.
        2 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, both ends of the string 33B extend into the catheter  (See Figs. 2&4)and are capable of applying tension to the stent if the surgeon applies tension to the ends of the string.